Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00430-CV

                              IN THE INTEREST OF N.R.G.

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-00683
                Honorable Charles E. Montemayor, Associate Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court order terminating
appellant’s parental rights is AFFIRMED. No costs of appeal are taxed against appellant.

       SIGNED November 13, 2019.


                                               _____________________________
                                               Liza A. Rodriguez, Justice